106 F.3d 424
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Consolacion A. RONQUILLO, Plaintiff-Appellant,v.CHAIRMAN, SPECIAL IMMIGRANT REVIEW PANEL, Defendant-Appellee.
No. 96-1558.
United States Court of Appeals, Federal Circuit.
Dec. 18, 1996.

D.D.C.
CASE TRANSFERRED.
CLEVENGER, Circuit Judge.

ON MOTION
ORDER

1
The court in a September 26, 1996 order considered, sua sponte, whether this appeal should be dismissed or transferred to the United States Court of Appeals for the District of Columbia Circuit, and we directed the parties to file a response.  The Chairman, Special Immigrant Review Panel, responds that the appeal should be transferred.


2
Briefly, it appears that Consolacion A. Ronquillo sought review of an immigration decision in the United States District Court for the District of Columbia.  The district court's docket sheet indicates that the district court dismissed the action for failure to state a cause of action for which relief could be granted.  Motions for reconsideration were decided by the district court.  Ronquillo appealed to this court.


3
This court has jurisdiction to review certain final decisions of district courts.  See 28 U.S.C. § 1295.  Because this appeal does not fall within the category of cases reviewable in this court, this court is without jurisdiction.  Jurisdiction over this appeal properly lies with the D.C. Circuit.  Pursuant to 28 U.S.C. § 1631, if this court determines it does not have jurisdiction over an appeal it may in the interest of justice transfer the appeal to the court in which the appeal could have been filed.  Transfer is proper here.


4
Accordingly,

IT IS ORDERED THAT:

5
(1) This case is transferred to the United States Court of Appeals for the District of Columbia Circuit.


6
(2) The Chairman's motion for an extension of time to file his brief is moot.